Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “a display in communication with the processor to provide a human-readable visual indication of a plurality of values related to the electric power system metering; and a communications port to communicate information from the primary protection relay to an external device; wherein the electric power system panel meter is electrically isolated from the primary protection relay “ as recited in claim 1 , ” “a unidirectional digital input”  as recited in claims 2 and 12, “a power input” as recited in claims 8  and 18  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the specification does not provide sufficient support for the limitation of  “a display in communication with the processor to provide a human-readable visual indication of a plurality of values related to the electric power system metering; and a communications port to communicate information from the primary protection relay to an external device; wherein the electric power system panel meter is electrically isolated from the primary protection relay” as recited in claims 1 and  11. Claims 2-10 and 12-20 depend from rejected claims 1 and 11, they are also rejected accordingly.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “a digital input” and "a communication port” and “at least one primary  protection relay” comprise of? 
	In claim 2, it is unclear what “a unidirectional digital input” comprises of? Is it shown in any of drawings?
	In claim 3, it is unclear what “an output” comprises of? Is it shown in any of drawings? Furthermore, it is unclear how “an output” is interrelated and associated with other claimed elements as recited in claim 1?
In claim 4,”the another electric power system panel meter” has not been recited previously, therefore this term is indefinite.
	In claim 5, it is unclear what “a fiber optic communication input”  comprises of? Is it shown in any of drawings?
	In claim 8, it is unclear what “a power input” comprise of ? Is it shown in any of drawings?

In claim 12, it is unclear what “a unidirectional digital input” comprises of? Is it shown in any of drawings?
In claim 13, it is unclear what “an output” comprises of? Is it shown in any of drawings? In claim 3, it is unclear what “an output” comprises of? Is it shown in any of drawings? Furthermore, it is unclear how “an output” is interrelated and associated with other claimed elements as recited in claim 11?
In claim 14,”the another electric power system panel meter” has not been recited previously, therefore this term is indefinite
In claim  15, it is unclear what “a fiber optic communication medium” comprises of? Is it shown in any of drawings?
In claim 18, it is unclear what “a power input” comprise of ? Is it shown in any of drawings?
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 1,6-7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Blackett et al (Pat# 6,792,337).
	As to claims 1 and 11,  Blackett et al disclose an electric power system panel meter (405) as shown in figure 4a having a digital input (an input of the DSP (465)  to receive a plurality of digitized signals  (output signals from “A/D converters (462))  from  voltage/current transducers and amplifiers(460) ; a non-transitory computer-readable storage medium (DSP (465)) comprising computer instructions for electric power system metering based on the digitized signals from the primary protection relay; a processor (470) to execute the computer instruction stored on the non-transitory computer-readable storage medium; a display in communication with the processor to provide a human-readable visual indication of a plurality of values related to the electric power system metering; and a communications port to communicate information from the primary protection relay to an external device; wherein the electric power system panel meter (405)  is electrically isolated from the voltage/current transducers and amplifiers (460). It is noted that Blackett et al do not explicitly mention about primary protection relay. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider that the voltage/current transducers and amplifiers (460) is a  primary protection relay for the purpose of relaying, measuring and amplifying  voltage/current signals and providing the measured voltage/current signals to the converter ( 462) and the primary protection relay (460) is in continuous operation . Furthermore, since the term “primary protection relay” is a broad term, anything electrical component is considered as “primary protection relay”. 


As to claims 7 and 17,  the processor (47) in the device of Blackett et al  is to automatically configure the display based on the digitized signals received from the primary protection relay. 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Schweitzer ,III et al (10,951,057) disclose System for maintaining electric power delivery system  protection, has power output which is in electrical communication with first, second power conditioning   circuit, and storage device to receive direct current   conditioned power.
	Zhu et al (pat# 9,927,470) disclose ntelligent electronic device (IED) such as programmable logic controllers (PLCs), has processing unit which is configured to iteratively copy accumulated energy from first volatile memory to first non-volatile memory.
Kagan (Pat# 8,515,348) disclose Bluetooth-enable intelligent electronic device.
Elwarry et al (pat# 8,560,255) disclose Power metering and merging unit capabilities in a single IED.
10.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867